
	
		II
		110th CONGRESS
		2d Session
		S. 2975
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2008
			Mr. Reid (for
			 Ms. Landrieu (for herself,
			 Mr. Cochran, and
			 Mr. Wicker)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide additional funds for affordable housing for
		  low-income seniors, disabled persons, and others who lost their homes as a
		  result of Hurricanes Katrina and Rita.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Gulf Coast Multifamily and
			 Assisted Housing Recovery Act.
		2.Additional
			 support for housing low-income elderly personsSection 202 of the Housing Act of 1959
			 (12 U.S.C.
			 1701q) is amended by adding at the end the following:
			
				(n)Additional
				support for low-income elderly persons displaced by Hurricanes Katrina and
				Rita
					(1)In
				generalIn addition to any amounts authorized under subsection
				(m), for fiscal year 2009 there is authorized to be appropriated $125,000,000
				to the Secretary to provide assistance pursuant to this section to private
				nonprofit organizations and consumer cooperatives to expand the supply of
				supportive housing for low-income elderly persons—
						(A)who on August 28,
				2005, for Hurricane Katrina and September 24, 2005, for Hurricane Rita, were
				residents in a designated disaster area;
						(B)whose primary
				residence—
							(i)was significantly
				damaged by Hurricane Katrina or Hurricane Rita or by flooding resulting from
				Hurricane Katrina or Hurricane Rita; or
							(ii)is uninhabitable
				as a result of damage or flooding resulting from Hurricane Katrina or Hurricane
				Rita, including uninhabitability resulting from lack of electricity, water, or
				other services due to such damage or flooding; and
							(C)who cannot, in
				the discretion of the Secretary, afford to rebuild such residence.
						(2)Allocation of
				fundsOf the amounts authorized to be appropriated under
				paragraph (1), the Secretary shall allocate—
						(A)$55,000,000 to
				the State of Louisiana;
						(B)$50,000,000 to
				the State of Mississippi; and
						(C)$20,000,000 to
				the State of Alabama.
						(3)DefinitionAs
				used in this subsection, the term designated disaster area means
				any area in the States of Alabama, Mississippi, and Louisiana that was the
				subject of a disaster declaration by the President under title IV of the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
				seq.) in response to Hurricanes Katrina and Rita of
				2005.
					.
		3.Additional
			 support for low-income persons with disabilitiesSection 811 of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 8013) is amended by adding at the
			 end the following:
			
				(o)Additional
				support for low-income persons with disabilities displaced by Hurricanes
				Katrina and Rita
					(1)In
				generalIn addition to any amounts authorized under subsection
				(m), for fiscal year 2009 there is authorized to be appropriated $75,000,000 to
				the Secretary to provide assistance pursuant to this section to private,
				nonprofit organizations to expand the supply of supportive housing for persons
				with disabilities—
						(A)who on August 28,
				2005, for Hurricane Katrina and September 24, 2005, for Hurricane Rita, were
				residents in a designated disaster area;
						(B)whose primary
				residence—
							(i)was significantly
				damaged by Hurricane Katrina or Hurricane Rita or by flooding resulting from
				Hurricane Katrina or Hurricane Rita; or
							(ii)is uninhabitable
				as a result of damage or flooding resulting from Hurricane Katrina or Hurricane
				Rita, including uninhabitability resulting from lack of electricity, water, or
				other services due to such damage or flooding; and
							(C)who cannot, in
				the discretion of the Secretary, afford to rebuild such residence.
						(2)Allocation of
				fundsOf the amounts authorized to be appropriated under
				paragraph (1), the Secretary shall allocate—
						(A)$35,000,000 to
				the State of Louisiana;
						(B)$25,000,000 to
				the State of Mississippi; and
						(C)$15,000,000 to
				the State of Alabama.
						(3)DefinitionAs
				used in this subsection, the term designated disaster area means
				any area in the States of Alabama, Mississippi, and Louisiana that was the
				subject of a disaster declaration by the President under title IV of the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
				seq.) in response to Hurricanes Katrina and Rita of
				2005.
					.
		4.Targeted housing
			 support for low-income elderly persons in New Orleans and St. Bernard
			 ParishThere is authorized to
			 be appropriated for the redevelopment (rebuilding or replacement) of housing
			 authorized under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q) which
			 was damaged or destroyed as a result of Hurricane Katrina of 2005—
			(1)$2,500,000 to the City of New Orleans;
			 and
			(2)$1,500,000 to the Parish of St.
			 Bernard.
			5.Use of
			 budget-based rent increases for section 202 and 811 projects in a designated
			 disaster area
			(a)Section
			 202Section 202 of the
			 Housing Act of 1959 (12 U.S.C. 1701q), as amended by section 2, is further
			 amended by adding at the end the following:
				
					(o)Approval of rent
				increases
						(1)In
				generalThe Secretary shall
				annually adjust the rent levels on a budget-based basis of eligible projects to
				support the increased cost of operating or rehabilitating such projects.
						(2)ConditionsRent
				adjustments pursuant to this section shall—
							(A)be subject to
				adjustment by the Secretary based on differences between estimated and actual
				costs of operating or rehabilitating such projects; and
							(B)not exceed the
				rent for comparable unassisted units in the area.
							(3)DefinitionsAs
				used in this section—
							(A)the term
				eligible project means a project that is—
								(i)assisted under
				subsection (c)(2); and
								(ii)located in a
				designated disaster area; and
								(B)the term
				designated disaster area means any area in the States of Alabama,
				Mississippi, and Louisiana that was the subject of a disaster declaration by
				the President under title IV of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5121 et seq.) in response to Hurricanes
				Katrina and Rita of
				2005.
							.
			(b)Section
			 811Section 811 of the Cranston-Gonzalez National Affordable
			 Housing Act (42 U.S.C. 8013), as amended by section 2, is further amended by
			 adding at the end the following:
				
					(p)Approval of
				rent increases
						(1)In
				generalThe Secretary shall
				annually adjust the rent levels on a budget-based basis of eligible projects to
				support the increased cost of operating or rehabilitating such projects.
						(2)ConditionsRent
				adjustments pursuant to this section shall—
							(A)be subject to
				adjustment by the Secretary based on differences between estimated and actual
				costs of operating or rehabilitating such projects; and
							(B)not exceed the
				rent for comparable unassisted units in the area.
							(3)DefinitionsAs
				used in this section—
							(A)the term
				eligible project means a project that is—
								(i)assisted under
				subsection (d)(2); and
								(ii)located in a
				designated disaster area; and
								(B)the term
				designated disaster area means any area in the States of Alabama,
				Mississippi, and Louisiana that was the subject of a disaster declaration by
				the President under title IV of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5121 et seq.) in response to Hurricanes
				Katrina and Rita of
				2005.
							.
			6.Preservation and
			 provision of project-based housing for affordable housing units damaged or
			 destroyed by Hurricanes Katrina or Rita
			(a)Report on
			 terminated project-based contracts in designated disaster
			 areaNot later than 45 days after the date of enactment of this
			 Act, the Secretary of Housing and Urban Development shall provide a report to
			 the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives
			 detailing—
				(1)information on
			 the number of project-based assistance contracts and units which were
			 terminated in the designated disaster area after September 30, 2005;
				(2)information on
			 the specific developer, project name, location, number of units, and project
			 description for each project-based assistance contract which was terminated in
			 the designated disaster area after September 2005; and
				(3)such additional
			 information as the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of Representatives
			 shall reasonably require.
				(b)Tolling of
			 contract term
				(1)In
			 generalNotwithstanding any other provision of law, a
			 project-based assistance payments contract for a covered assisted multifamily
			 housing project shall not expire or be terminated because of the damage or
			 destruction of dwelling units in the project as a result of Hurricane Katrina
			 or Hurricane Rita.
				(2)Expiration
			 dateThe expiration date of the contract for a covered assisted
			 multifamily housing project described under paragraph (1) shall be deemed to be
			 the later of—
					(A)the date
			 specified in the contract; or
					(B)the date that is
			 not less than 3 months after the dwelling units in such project, or in a
			 replacement project, are first made habitable.
					(c)Owner proposals
			 for reuse or resiting of affordable unitsPursuant to section 215
			 of title II of division K of Public Law 110–161 (121 Stat. 2433), the Secretary
			 of Housing and Urban Development shall, not later than October 1, 2009,
			 promptly review and approve—
				(1)any feasible
			 proposal made by the owner of a covered assisted multifamily housing project
			 submitted to the Secretary that provides for the rehabilitation of such project
			 and the resumption of use of the project-based assistance under the contract
			 for such project; or
				(2)the transfer,
			 subject to the conditions established under section 215(b) of title II of
			 division K of Public Law 110–161, of the contract for such covered assisted
			 multifamily housing project, or in the case of a covered assisted multifamily
			 housing project with an interest reduction payments contract, of the remaining
			 budget authority under the contract, to a receiving project or projects.
				(d)DefinitionsFor
			 purposes of this section—
				(1)the term
			 covered assisted multifamily housing project means housing
			 that—
					(A)meets one of the
			 conditions established in section 215(c)(2) of title II of division K of Public
			 Law 110–161;
					(B)was damaged or
			 destroyed by Hurricane Katrina or Hurricane Rita of 2005; and
					(C)is located in an
			 area in the States of Alabama, Mississippi, and Louisiana that was the subject
			 of a disaster declaration by the President under title IV of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)
			 in response to Hurricane Katrina or Hurricane Rita of 2005;
					(2)the term
			 designated disaster area means any area in the States of Alabama,
			 Mississippi, and Louisiana that was the subject of a disaster declaration by
			 the President under title IV of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5121 et seq.) in response to Hurricanes
			 Katrina and Rita of 2005;
				(3)the term
			 project-based assistance has the same meaning as in section
			 215(c)(3) of title II of division K of Public Law 110–161; and
				(4)the term
			 receiving project or projects has the same meaning as in section
			 215(c)(4) of title II of division K of Public Law 110–161.
				7.Housing disaster
			 planNot later than June 1,
			 2008, the Secretary of Housing and Urban Development shall—
			(1)develop a written
			 disaster response plan for federally assisted properties, including for
			 properties that receive assistance pursuant to—
				(A)section 202 of
			 the Housing Act of 1959 (12 U.S.C. 1701q); and
				(B)section 811 of
			 the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013);
			 and
				(2)submit such plan
			 to the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives.
			
